Title: From George Washington to Wilson Miles Cary, 10 August 1789
From: Washington, George
To: Cary, Wilson Miles



Dear Sir,
New York 10th Augt 1789

I have received your very obliging and affectionate Letter of the 19th Ulto and can assure you that no circumstance, amidst the numerous occurrences of my new and arduous employment, has given me more heartfelt satisfaction than the repeated testimonies of approbation which my conduct in accepting

of the Presidency of these United Stats has drawn from every quarter, and particularly from those who, I trust, know me well enough to do justice to the motives which induced me once more to embark on the ocean of public life. Among those of the latter description I must rank you, my dear Sir; and must beg your acceptance of my best thanks for your good wishes & kind gratulations on the recovery of my health.
Mr Brough whom you mention to have been the Searcher at Hampton & recommended as a person suitable to fill an Office in the Customs, could not, consistently, be brought into office; for the Law established but one Office at Hampton which, agreeably to the general rule which I had prescribed to myself in the nominations, is filled by Mr Jacob Wray the former Naval Officer there. You will, therefore, have the goodness to beleive that his not having been put in office did not proceed from a want of faith in your recommendation, but from an adherence to that justice & impartiality which the Public demands, and from which I hope I shall never intentionally depart. I am, Dear Sir &c.
